       Case 2:19-cv-00193-KS-MTP Document 100 Filed 12/04/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                    Eastern Division

PENNYMAC LOAN SERVICES, LLC,                     CIVIL ACTION
                                                 Case No: 2:19-cv-00193-KS-MTP
                            Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                            Defendants.

PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S PROOF OF SERVICE
 OF NOTICES OF DEPOSITION AND FURTHER CORRESPONDENCE
                 REGARDING DEPOSITIONS

        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        1.      On November 11, 2020 the Notice of Deposition for Defendant Sandra
Goulette attached hereto as Exhibit A was sent to Defendant Sandra Goulette via
FedEx and was delivered on November 12, 2020 as reflected in the printout of the
delivery confirmation webpage attached hereto as Exhibit B.
        2.      On November 11, 2020 the Notice of Deposition for Defendant Mark
Johnson attached hereto as Exhibit C was sent to Defendant Mark Johnson via FedEx
and was delivered on November 12, 2020 as reflected in the printout of the delivery
confirmation webpage attached hereto as Exhibit D.
        3.      On November 11, 2020 the Notice of Deposition for Defendant Mark
Moffett attached hereto as Exhibit E was sent to Defendant Mark Moffett via FedEx

                                           1
136044.01923/124088397v.3
       Case 2:19-cv-00193-KS-MTP Document 100 Filed 12/04/20 Page 2 of 6




and was delivered on November 12, 2020 as reflected in the printout of the delivery
confirmation webpage attached hereto as Exhibit F.
        4.      On November 11, 2020 the Notice of Deposition for Defendant Ronnie
Kahapea attached hereto as Exhibit G was sent to Defendant Ronnie Kahapea via
U.S. Mail. My office did not receive a return to sender or any notice that it was not
delivered to him.
        5.      On November 17, 2020, a cover letter enclosing the Notices of
Deposition for Sandra Goulette, Mark Johnson, Mark Moffett, Ronnie Kahapea, and
Kirk Gibbs was also served on defendants Sandra Goulette, Mark Johnson, Mark
Moffett, Ronnie Kahapea, and Kirk Gibbs. A copy of the November 17, 2020 letter
is attached hereto as Exhibit H. Defendants Sandra Goulette, Mark Johnson, Mark
Moffett, Ronnie Kahapea, and Kirk Gibbs were served with this letter and the
enclosures via FedEx and the letter and its enclosures were delivered on November
18, 2020 and November 19, 2020. Delivery confirmation receipts are attached
hereto as Exhibit I. Kirk Gibbs was served at two different addresses with the letter
as well as each Notice of Deposition, including his own.
        6.      Defendant Ronnie Kahapea was served with the November 17, 2020
letter and its enclosures via US Priority Mail. This was delivered to the post office
and ready for pick-up on November 21, 2020 and he picked it up on November 27,
2020 as reflected by the printout of the delivery confirmation webpage attached
hereto as Exhibit J. On November 24, 2020, my office also emailed Mr. Kahapea a
courtesy copy of his Notice of Deposition and the November 17, 2020 letter and I
was copied on this email. A true and correct copy of the email transmitting the
attachments are attached hereto as Exhibit K.




                                          2
136044.01923/124088397v.3
       Case 2:19-cv-00193-KS-MTP Document 100 Filed 12/04/20 Page 3 of 6




 Dated: December 4, 2020

                                       Respectfully submitted,

                                    /s/ Nicole Bartz Metral
                                    Cheryl S. Chang (admitted pro hac vice)
                                    Nicole Bartz Metral (admitted pro hac vice)
                                    Jessica A. McElroy (admitted pro hac vice)

                                    BLANK ROME LLP
                                    2029 Century Park East, 6th Floor
                                    Los Angeles, California 90067-2907
                                    Telephone: 424.239.3400
                                    Facsimile: 424.239.3434
                                    Chang@blankrome.com
                                    Nbmetral@blankrome.com
                                    Jmcelroy@blankrome.com


                                    Harris F. Powers III
                                    Steven C. Cookston

                                    Upshaw, Williams, Biggers & Beckham,
                                    LLP
                                    309 Fulton Street
                                    Post Office Drawer 8230
                                    Greenwood, MS 38935-8230
                                    Telephone No.: 662-455-1613
                                    Fax No. 662-453-9245
                                    hpowers@upshawwilliams.com
                                    scookston@upshawwilliams.com

                                    Counsel for Plaintiff




                                      3
136044.01923/124088397v.3
       Case 2:19-cv-00193-KS-MTP Document 100 Filed 12/04/20 Page 4 of 6




                                PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
        On December 4, 2020, I served the foregoing document(s):
PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S PROOF OF SERVICE
 OF NOTICES OF DEPOSITION AND FURTHER CORRESPONDENCE
                 REGARDING DEPOSITIONS
       on the interested parties in this action addressed and sent as follows:
                            SEE ATTACHED SERVICE LIST
  BY ENVELOPE: by placing  the original  a true copy thereof enclosed
      in sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the
      mail at Los Angeles, California with postage thereon fully prepaid to the office
      or home of the addressee(s) as indicated. I am “readily familiar” with this
      firm’s practice of collection and processing documents for mailing. It is
      deposited with the U.S. Postal Service on that same day, with postage fully
      prepaid, in the ordinary course of business. I am aware that on motion of party
      served, service is presumed invalid if postal cancellation date or postage meter
      date is more than one day after the date of deposit for mailing in affidavit.
  BY FEDEX: I caused such envelope(s) to be deposited in a box or other
      facility regularly maintained by FedEx, an express service carrier, or delivered
      to a courier or driver authorized by said express service carrier to receive
      documents in an envelope designated by the said express service carrier,
      addressed as indicated, with delivery fees paid or provided for, to be
      transmitted by FedEx.
  FEDERAL: I declare that I am employed in the office of a member of the bar
      of this court at whose direction service was made.
      Executed on December 4, 2020 at Los Angeles, California.

                                              /s/Michelle Grams
                                              Michelle Grams
                                          4
136044.01923/124088397v.3
       Case 2:19-cv-00193-KS-MTP Document 100 Filed 12/04/20 Page 5 of 6




                                 SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP

 VIA CERTIFIED MAIL:

 Ronnie Kahapea                                Defendant
 P.O. Box 875
 Volcano, HI 96785

 Brett “Eeon” Jones                            Defendant
 c/o California Institution for Men Post
 Box 3100
 Chino, CA 91708

 VIA FEDEX:

 Mark Johnson                                  Defendant
 451 May Lane
 Louisa, VA 23093

 Kirk Gibbs                                    Defendant
 4155 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047

 Kirk Gibbs                                    Defendant
 525 Arlington Circle NW
 Lenoir, NC 28645

 Sandra Goulette                               Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440

 Mark Moffett                                  Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480


                                           5
136044.01923/124088397v.3
       Case 2:19-cv-00193-KS-MTP Document 100 Filed 12/04/20 Page 6 of 6




                         SERVICE LIST (continued)
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP

 Rance Magee                                Defendant
 11294 Rose Road
 Emmett, MI 48022

 Innovated Holdings, Inc. dba               Defendant
 SitcommArbitration Association
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801




                                        6
136044.01923/124088397v.3
